Securities Purchase Agreement

 

This Securities Purchase Agreement (the “Agreement”) is made as of March 21,
2013 (the “Effective Date”) by and among Protea Biosciences Group, Inc., a
Delaware corporation (the “Company”), and the undersigned purchaser (the
“Purchaser”).

 

Recitals

 

WHEREAS, the Purchaser desires to purchase and the Company desires to sell the
Shares and the Warrants (each as defined below) on the terms and conditions
described herein.

 

Agreement

 

Now, Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and each
Purchaser, intending to be legally bound, hereby severally and not jointly agree
as follows:

 

1. Purchase of Shares. Subject to the terms of this Agreement, at the Closing
(as defined below) the Company agrees to issue and sell to the Purchaser, and
the Purchaser agrees, to purchase from the Company, up to a maximum of 6,000,000
shares (the “Maximum Purchase”) of the Company's common stock, par value $0.0001
per share (the “Common Stock”) (the "Shares"), at a purchase price of $0.50 per
share (the “Purchase Price”), for an aggregate purchase price of up to
$3,000,000.

 

2. Warrants. In addition to the Shares, the Purchaser shall also receive a
warrant (each a “Warrant” and collectively, the "Warrants"), exercisable for a
term of five years from the issue date of the Warrant, substantially in the form
attached hereto as Exhibit A, to purchase the number of shares of Common Stock
(the “Warrant Shares”) equal to 75% of the number Shares purchased by the
Purchaser pursuant to Section 1 hereof, up to an aggregate of 4,500,000 shares
of Common Stock, at an exercise price of $1.10 per share (the “Exercise Price”).
The Shares, the Warrant(s) and the Warrant Shares may hereinafter, collectively,
be referred to as the “Securities”.

 

3. Use of Proceeds. The Company shall use the proceeds from the sale of the
Shares and Warrant(s) for general corporate purposes.

 

4. The Closing(s).

 

4.1 Closing Date. The initial closing of the sale and purchase of the Shares and
Warrant (the “Initial Closing”) shall be held on or prior to March 31, 2013.

 

4.2 Subsequent Closing(s). The Purchaser may, at his discretion, purchase
additional Shares and Warrants up to the Maximum Purchase (the “Option”), from
the Effective Date through May 31, 2013 (each a “Subsequent Closing” and
together with the Initial Closing and each other Subsequent Closing, each, a
“Closing”), pursuant to Section 4.3(b) below.

 

4.3 Delivery.

(a) Initial Closing. At the Initial Closing, (i) the Purchaser will deliver to
the Company a written Notice of Election substantially in the form attached
hereto as Exhibit B (the “Notice of Election”), electing to purchase up to
$685,000 in Shares and Warrants at the Purchase Price of which $185,000 was paid
to the Company on February 27, 2013 and the balance of $500,000 shall be payable
by check or wire transfer; and (ii) the Company will issue and deliver to the
Purchaser (a) a certificate representing 1,370,000 Shares within five (5)
business day of the Initial Closing, and (b) a Warrant to purchase 1,027,500
Shares.



 

 

 

(b) Subsequent Closing(s). The Purchaser may effect a Subsequent Closing with
respect to all or any part of the number of Shares and Warrants remaining under
the Option by delivering a written Notice of Election to the Company at 955
Hartman Run Road, #210, Morgantown, WV 26507, Attn: Chief Executive Officer, or
any other location specified in any subsequent notice from the Company to the
Purchaser. Such notice shall specify the number of Shares and corresponding
Warrants as to which the Option is to be exercised. A Subsequent Closing will be
deemed to have taken place upon the Company’s receipt of a Notice of Election
along with the Purchaser’s check or wire transfer funds in the amount equal to
the number of Shares purchased pursuant to such Notice of Election multiplied by
$0.50. Within five (5) business of such Subsequent Closing, the Company will
issue and deliver to each Purchaser (a) a certificate representing the Shares
purchased thereunder and (b) a Warrant to purchase up to 75% of the number of
Shares purchased.

 

5. Representations and Warranties of the Company. Except as set forth in any
periodic reports or current reports filed by the Company with the United States
Securities and Exchange Commission (the “Commission”), the Company hereby
represents and warrants to the Purchaser at each Closing, as of the date of such
Closing, as follows:

 

5.1 Organization and Authority. The Company and each of its respective
subsidiaries, (i) is a corporation or company, as applicable, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation, as applicable, (ii) has all requisite corporate power or company
power, as applicable, and authority to own, lease and operate its properties and
to carry on its business as presently conducted, and (iii) has all requisite
corporate power or company power, as applicable, and authority to execute,
deliver and perform their obligations under this Agreement and the Warrant(s)
(collectively, the “Offering Documents”), and to consummate the transactions
contemplated thereby.

 

5.2 Qualifications. Each of the Company and its subsidiaries, is duly qualified
to do business as a foreign corporation or foreign company, as applicable, and
is in good standing in all jurisdictions where such qualification is necessary
and where failure so to qualify could reasonably be expected to have a material
adverse effect on the business, properties, operations, condition (financial or
other), results of operations or prospects of the Company and its subsidiaries,
taken as a whole.

 

5.3 Capitalization of the Company. The authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock, and 10,000,000 shares of "blank
check" preferred stock, par value $0.0001 per share. The Securities to be issued
to the Purchaser have been duly authorized, and when issued and paid for in
accordance with this Agreement, the Common Stock will be duly and validly
issued, fully paid and non-assessable. The Warrant Shares, when issued and paid
for in accordance with the Warrant(s), will be duly and validly issued, fully
paid and non-assessable.

 

5.4 Authorization. The Offering Documents have been duly and validly authorized
by the Company. This Agreement, assuming due execution and delivery by the
Purchaser, when the Agreement is executed and delivered by the Company, will be,
a valid and binding obligation of the Company, enforceable in accordance with
its terms, except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting creditors' rights generally and general
principles of equity, regardless of whether enforcement is considered in a
proceeding in equity or at law.

 



2

 

 

 

5.5 Non-Contravention. The execution and delivery of the Offering Documents by
the Company, the issuance of the Securities as contemplated by the Offering
Documents and the completion by the Company of the other transactions
contemplated by the Offering Documents do not and will not, with or without the
giving of notice or the lapse of time, or both, (i) result in any violation of
any provision of the certificate of incorporation or by-laws or similar
instruments of the Company or its subsidiaries, (ii) conflict with or result in
a breach by the Company or its subsidiaries of any of the terms or provisions
of, or constitute a default under, or result in the modification of, or result
in the creation or imposition of any lien, security interest, charge or
encumbrance upon any of the properties or assets of the Company or its
subsidiaries, pursuant to any agreements, instruments or documents filed as
exhibits to the Company’s reports filed with the Commission pursuant to the
Securities Exchange Act of 1934, as amended, or any indenture, mortgage, deed of
trust or other agreement or instrument to which any of the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries or
any of their properties or assets are bound or affected, in any such case which
could reasonably be expected to have a material adverse effect on the business,
properties, operations, condition (financial or other), results of operations or
prospects of the Company its subsidiaries, taken as a whole, or the validity or
enforceability of, or the ability of the Company to perform its obligations
under the Offering Documents, (iii) violate or contravene any applicable law,
rule or regulation or any applicable decree, judgment or order of any court,
United States federal or state regulatory body, administrative agency or other
governmental body having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties or assets that could
reasonably be expected to have a material adverse effect on the business,
properties, operations, condition (financial or other), results of operations or
prospects of the Company and its subsidiaries, taken as a whole, or the validity
or enforceability of, or the ability of the Company to perform its obligations
under the Offering Documents, or (iv) cause the loss of, or violate, any permit,
certification, registration, approval, consent, license or franchise necessary
for the Company or its subsidiaries to own or lease and operate any of its
properties and to conduct any of its business or the ability of the Company or
its subsidiaries to make use thereof, except such loss or violations as
individually or in the aggregate would not have a material adverse effect on the
business, properties, operations, condition (financial or other), results of
operations or prospects of the Company and its subsidiaries, taken as a whole.

 

5.6 Information Provided. The Company hereby represents and warrants to the
Purchaser that the information, provided by the Company to the Purchaser, does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading, it being understood
that for purposes of this Section 5.6, any statement contained in such
information shall be deemed to be modified or superseded for purposes of this
Section 5.6 to the extent that a statement in any document included in such
information which was prepared and furnished to the Purchaser on a later date
modifies or replaces such statement, whether or not such later prepared and
furnished statement so states.

 

5.7 Absence of Certain Proceedings. Neither the Company nor its subsidiaries is
aware of any action, suit, proceeding, inquiry or investigation before or by any
court, public board or body, or governmental agency pending or threatened
against or affecting the Company or any of its subsidiaries, in any such case
wherein an unfavorable decision, ruling or finding could reasonably be expected
to have a material adverse effect on the business, properties, operations,
condition (financial or other), results of operations or prospects of the
Company, or the transactions contemplated by the Offering Documents or which
could adversely affect the validity or enforceability of, or the authority or
ability of the Company to perform its obligations under the Offering Documents;
and to the Company's knowledge there is not pending or contemplated any, and
there has been no, investigation by the Commission involving the Company or its
subsidiaries or any of their current directors or officers.

 

3

 

 

5.8 Compliance with Law. Neither the Company nor any of its subsidiaries is in
violation of or has any liability under any statute, law, rule, regulation,
ordinance, decision or order of any governmental agency or body or any court,
domestic or foreign, except where such violation or liability could not
individually or in the aggregate be reasonably expected to have a material
adverse effect on the business, properties, operations, condition (financial or
other), results of operations or prospects of the Company and its subsidiaries,
taken as a whole; and to the knowledge of the Company there is no pending
investigation that would reasonably be expected to lead to such a claim.

 

5.9 Tax Matters. The Company and its subsidiaries has filed all federal, state
and local income and franchise tax returns required to be filed and has paid all
taxes shown by such returns to be due, and no tax deficiency has been determined
adversely to the Company or any of its subsidiaries which has had (nor does the
Company or any of its subsidiaries have any knowledge of any tax deficiency
which, if determined adversely to the Company or any of its subsidiaries, might
have) could reasonably be expected to have a material adverse effect on the
business, properties, operations, condition (financial or other), results of
operations, or prospects of the Company or any of its subsidiaries, taken as a
whole.

 

5.10 Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of the Offering Documents, other than:
(i) the filings required pursuant to this Agreement, (ii) the filings with the
Commission pursuant to Section 8 of this Agreement, and (iii) the filing of Form
D with the Commission and such filings as are required to be made under
applicable state securities laws.

 

5.11 Private Placement. Assuming the accuracy of the representations and
warranties of the Purchaser set forth in Section 6 below, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchaser as contemplated hereby.

 

5.12 No General Solicitation. Neither the Company nor any of its officers or
directors has offered or sold any of the Securities by any form of general
solicitation or general advertising.

 

5.13 Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

6. Representations and Warranties of the Purchaser

 

6.1 The Purchaser acknowledges that this subscription may be accepted or
rejected, in whole or in part, by the Company in its sole discretion. The
Company shall have no obligation to sell the Securities to the Purchaser unless
and until this Agreement is executed and delivered by the Purchaser and accepted
by the Company and the Company has received the Purchase Price.

 

6.2 Except as provided under applicable state securities laws, this subscription
is irrevocable upon acceptance by the Company, except that the Purchaser shall
have no obligation under it in the event that the subscription is rejected in
whole or the offering of the Securities is canceled.

 

4

 

 

6.3 The Purchaser recognizes that the purchase of the Securities involves a high
degree of risk including, but not limited to, the following: (i) an investment
in the Company is highly speculative, and only investors who can afford the loss
of their entire investment should consider investing in the Company and the
Securities; (ii) the Purchaser may not be able to liquidate his or her
investment; (iii) transferability of the Securities is extremely limited; (iv)
in the event of a disposition of the Securities, the Purchaser could sustain the
loss of his entire investment, and (v) the Company has not paid any dividends
since inception and does not anticipate the payment of dividends in the
foreseeable future.

 

6.4 The Purchaser represents that the Purchaser is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), and that the
Purchaser is able to bear the economic risk of an investment in the Securities.
If the Purchaser is purchasing in an individual capacity, then Purchaser
certifies that either (a) the Purchaser had an individual income of more than
$200,000 in each of calendar years 2010 and 2011, or joint income with the
Purchaser’s spouse in excess of $300,000 in each of those years, and that the
Purchaser reasonably expects to reach the same income level in calendar year
2012 or (b) the Purchaser has an individual net worth, or with his or her spouse
has a joint net worth, in excess of $1,000,000 (excluding the value of the
individual’s primary residence).

 

6.5 The Purchaser hereby acknowledges and represents that the Purchaser has
prior investment experience, including investment in securities that are not
listed, are unregistered and are not traded on any stock exchange or an
automated quotation system.

 

6.6 The Purchaser hereby acknowledges receipt and careful review of this
Agreement and the form of Warrant and hereby represents that the Purchaser has
been furnished by the Company during the course of this transaction with all
information regarding the Company and the Securities that the Purchaser has
requested or desired to know, has been afforded the opportunity to ask questions
of, and to receive answers from, duly authorized officers or other
representatives of the Company concerning the terms and conditions of the
Securities and the affairs of the Company and has received any additional
information which the Purchaser has requested. In evaluating the suitability of
this investment in the Company, the Purchaser has not relied upon any
representations or other information (whether oral or written) other than as set
forth in this Agreement.

 

6.7 To the extent the Purchaser has deemed necessary, the Purchaser has
retained, at the sole expense of the Purchaser, and relied upon appropriate
professional advice regarding the investment, tax and legal merits and
consequences of this Agreement and its purchase of the Securities hereunder.

 

6.8 The Purchaser represents that no Securities were offered or sold to it by
means of any form of general solicitation or general advertising, and in
connection therewith the Purchaser did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising.

 

6.9 The Purchaser hereby represents that such Purchaser either by reason of the
Purchaser’s business or financial experience, or the business or financial
experience of the Purchaser’s professional advisors (who are unaffiliated with
and who are not compensated by the Company or any affiliate or selling agent of
the Company, directly or indirectly), has the capacity to protect such
Purchaser’s interests in connection with the transaction contemplated hereby and
to adequately evaluate the risks and merits of the investment in the Securities.

 

 

5

 



 

6.10 The Purchaser is able to bear the substantial economic risks of an
investment in the Company and could afford a complete loss of such investment.
The Purchaser's overall commitment to investments which are not readily
marketable is not disproportionate to the Purchaser's net worth and the
Purchaser's investment in the Company will not cause such overall commitment to
become excessive. The Purchaser has adequate net worth and means of providing
for current needs and personal contingencies to sustain a complete loss of the
Purchaser's investment in the Company, and the Purchaser has no need for
liquidity in this investment.

 

6.11 The Purchaser hereby acknowledges that the Securities have not been
reviewed by the Commission or any state regulatory authority, and that the sale
of the Securities is intended to be exempt from the registration requirements of
Section 8 of the Securities Act based in part upon the Purchaser’s
representations and agreements contained in this Agreement. The Purchaser agrees
that it shall not sell or otherwise transfer the Securities unless they are
registered under the Securities Act and applicable state securities laws or
unless and until the Company receives an opinion of counsel satisfactory to the
Company that an exemption from such registration is available. The Purchaser
acknowledges that no federal or state agency has made any determination as to
the fairness of the offering of the Securities, or any recommendation or
endorsement of the Securities.

 

6.12 The Purchaser understands that the Securities have not been registered
under the Securities Act by reason of a claimed exemption under the provisions
of the Securities Act which depends, in part, upon the Purchaser’s investment
intention. In this connection, the Purchaser hereby represents that the
Purchaser is purchasing the Securities for the Purchaser’s own account for
investment and not with a view toward the resale or distribution to others. If
other than a natural person, the Purchaser was not formed for the purpose of
purchasing the Securities.

 

6.13 The Purchaser understands that the Securities may not be sold, transferred,
or otherwise disposed of without registration under the Securities Act or an
exemption therefrom, and that in the absence of an effective registration
statement covering the Securities or an available exemption from registration
under the Securities Act, the Securities must be held indefinitely. In
particular, the Purchaser is aware that the Securities may not be sold pursuant
to Rule 144 promulgated under the Securities Act unless all of the conditions of
such rule are met.

 

6.14 The Purchaser acknowledges that except as set forth in Section 6 of this
Agreement, the Company has made no representations with respect to registration
of the Securities, that no such registration is contemplated in the foreseeable
future, that there can be no assurance that there will be any market for the
Securities in the future, and that, as a result, the Purchaser must be prepared
to bear the economic risk of his or her entire investment for an indefinite
period of time.

 

6.15 The Purchaser consents to the placement of a legend on any certificate or
other document evidencing the Securities that such Securities have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement. The Purchaser is aware that the Company
will make a notation in its appropriate records with respect to the restrictions
on the transferability of such Securities.

 

6.16 The Purchaser hereby represents that the address of the Purchaser furnished
by Purchaser on the signature page hereof is the Purchaser’s legal residence or
principal business address, as the case may be.

 



6

 

 

 

6.17 The Purchaser represents that the Purchaser has full power and authority to
execute and deliver this Agreement and to purchase the Securities. This
Agreement constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms.

 

6.18 The Purchaser acknowledges that at such time, if ever, as the Securities
are registered under the Securities Act, sales of the Securities will continue
to be subject to state securities laws.

 

6.19 The Purchaser represents and warrants that such Purchaser has not engaged,
consented to nor authorized any broker, finder or intermediary to act on such
Purchaser’s behalf, directly or indirectly, as a broker, finder or intermediary
in connection with the transactions contemplated by this Agreement. The
Purchaser shall indemnify and hold harmless the Company from and against all
fees, commissions or other payments owing to any such person or firm acting on
behalf of such Purchaser hereunder.

 

6.20 The Purchaser shall be the beneficial owner of the Securities for which
such Purchaser subscribes.

 

6.21 If this Agreement is executed and delivered on behalf of a partnership,
trust, corporation or other entity, the Purchaser has been duly authorized to
execute and deliver this Agreement and all other documents and instruments
executed and delivered on behalf of such entity in connection with this
investment in the Company.

 

6.22 The Purchaser has completed the Accredited Investor Questionnaire attached
hereto as Exhibit C, and represents and warrants that the information contained
in such documents is true and complete as of the date of this Agreement.

 

6.23 The foregoing representations and warranties are true as of the date of
this Agreement and shall be true as of the date each Closing. If, in any
respect, such representations and warranties shall not be true on or prior to
such dates, the Purchaser will give prompt written notice of such fact to the
Company.

 

6.24 The Purchaser understands and acknowledges that the Company may conduct
additional offerings simultaneously sale and may issue shares of Common Stock or
other securities at a per share price that may be different than the purchase
price paid for the Securities or with other terms and conditions that may not be
offered to the Purchaser hereto.

 

7. “Market Stand-off” Agreement.

 

The Purchaser agrees that, if the Purchaser is requested by an underwriter (an
“Underwriter”) of shares of the Company’s Common Stock or other securities of
the Company, the Purchaser will not sell, assign or otherwise transfer or
dispose of any Common Stock, Warrants or other securities of the Company held by
it or under its control for a specified period of time (not to exceed 180 days)
following the effective date of a registration statement filed by the Company
under the Securities Act in connection with such underwritten offering. Although
the provisions of Section 7 of this Agreement shall be binding upon the
Purchaser and his successors and assigns without the execution of any further
agreements or documents memorializing this obligation, if the Company or an
Underwriter so requests the Purchaser will execute such further agreements and
documents as are requested to further memorialize this obligation. Any such
further agreements or documents shall be in a form satisfactory to the Company
and the Underwriter. The Company may impose stop-transfer instructions with
respect to the shares of Common Stock or other securities subject to the
foregoing restriction until the end of the specified period.

 



7

 

  

8. Registration Rights.

 

8.1 For purposes of this Section 8 the capitalized terms in this Section 8 shall
have the following meanings:

 

(a) “Family Member” means a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.

 

(b) “Holders” means each Purchaser or any of Purchaser’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities (defined below) directly or
indirectly from a Purchaser or from any Permitted Assignee (defined below).

 

(c) “Investor Shares” means the Shares.

 

(d) “Investor Warrants” means the Warrants.

 

(e) “Permitted Assignee” means (a) with respect to a partnership, its partners
or former partners in accordance with their partnership interests, (b) with
respect to a corporation, its stockholders in accordance with their interest in
the corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.

 

(g) “Registrable Securities” means the Investor Shares and the Registrable
Warrant Shares but excludes (i) any Registrable Securities sold by a person in a
transaction pursuant to a registration statement filed under the Securities Act,
or (ii) any Registrable Securities that are at the time subject to an effective
registration statement under the Securities Act.

 

(h) “Registrable Warrant Shares” means the shares of Common Stock issued or
issuable to each Subscriber upon exercise of the Investor Warrants.

 

8.2 Piggyback Registration.   In the event the Company shall determine in its
sole discretion to register with the SEC for sale any Common Stock, for its own
account or for the account of others, other than (i) a registration relating
solely to employee benefit plans or securities issued or issuable to employees,
consultants (to the extent the securities owned or to be owned by such
consultants could be registered on Form S-8) or any of their Family Members
(including a registration on Form S-8) or (ii) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 in
connection with a merger, acquisition, divestiture, reorganization or similar
event, the Company shall promptly give to the holders of the Registrable
Securities written notice thereof (and in no event shall such notice be given
less than ten (10) calendar days prior to the filing of such registration
statement), and shall, include all of the Registrable Securities specified in a
written request delivered by the Holder thereof within five (5) calendar days
after receipt of such written notice from the Company. However, the Company may,
without the consent of the Holders, withdraw such registration statement prior
to its becoming effective if the Company or such other stockholders have elected
to abandon the proposal to register the securities proposed to be registered
thereby.

 



8

 

 

 

Notwithstanding the foregoing, if such registration undertaken by the Company is
in connection with an underwritten public offering, and the underwriter in such
public offering reasonably determines that inclusion of all of the Registrable
Securities in such registration would be detrimental to the successful
completion of the offering contemplated in such registration statement, and
based on such determination recommends inclusion in such registration statement
of fewer or none of the Registrable Securities of the Holders, then (x) the
number of Registrable Securities of the Holders included in such registration
statement shall be reduced pro-rata among such Holders (based upon the number of
Registrable Securities requested to be included in the registration), if the
Company after consultation with the underwriter(s) recommends the inclusion of
fewer Registrable Securities, or (y) none of the Registrable Securities of the
Holders shall be included in such registration statement, if the Company after
consultation with the underwriter(s) recommends the inclusion of none of such
Registrable Securities; provided, however, that if Securities are being offered
for the account of other persons or entities as well as the Company, such
reduction shall not represent a greater fraction of the number of Registrable
Securities intended to be offered by the Holders than the fraction of similar
reductions imposed on such other persons or entities (other than the Company).

 

8.3 Expenses. The Company shall bear all expenses incurred by the Company in
compliance with the registration obligation of the Company, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company incurred in connection with any
registration, qualification or compliance pursuant to this Agreement and all
underwriting discounts, selling commissions and expense allowances applicable to
the sale of any securities by the Company for its own account in any
registration. All underwriting discounts, selling commissions and expense
allowances applicable to the sale by Purchaser of Registrable Securities and all
fees and disbursements of counsel for the Purchaser shall be borne by the
Purchaser.

 

8.4 Indemnification.

(a) To the extent permitted by law, the Company will indemnify each Purchaser,
each of its officers, directors, agents, employees and partners, and each person
controlling such Subscriber, with respect to each registration of Registrable
Securities under the Securities Act and qualification of Registrable Securities
under state securities laws effected pursuant to this Agreement, against all
claims, losses, damages and liabilities (or actions, proceedings or settlements
in respect thereof) arising out of or based on (i) any untrue statement (or
alleged untrue statement) of a material fact contained in any prospectus,
offering circular or other document prepared and filed by the Company pursuant
to which Registrable Securities were registered under the Securities Act
(including any related registration statement, notification or the like)
incident to any such registration or qualification, or (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or any violation by
the Company of the Securities Act or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration or qualification, and subject
to the provisions of this section below, will reimburse each such Purchaser,
each of its officers, directors, agents, employees and partners, and each person
controlling such Subscriber, for any legal and any other expenses as they are
reasonably incurred in connection with investigating and defending any such
claim, loss, damage, liability or action, provided, however, that the Company
will not be liable to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on any failure of a Purchaser or his
representatives to distribute Registrable Securities in accordance with
applicable laws (including failure to deliver any required preliminary
prospectus or final prospectus (or the final prospectus as amended and
supplemented) at or before the written confirmation of the sale of such
Registrable Securities); nor shall the Company be liable in any such case for
any such loss, claim, damage, liability or action to the extent that it arises
out of or is based upon a violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by the Purchaser, any such partner, officer, director,
employee, agent or controlling person of such Purchaser, or any such underwriter
or any person who controls any such underwriter. Notwithstanding the foregoing,
the indemnity contained in this subsection shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld).

 



9

 

 

 

(b) To the extent permitted by law, each Purchaser whose Registrable Securities
are included in any registration under the Securities Act and qualification of
Registrable Securities under state securities laws effected pursuant to this
Agreement will indemnify the Company, and its directors, officers, agents,
employees and each underwriter, if any, of the Company’s securities covered by
such a registration statement, each person who controls the Company or such
underwriter within the meaning of the Securities Act and the rules and
regulations thereunder, each other such Purchaser and each of their officers,
directors, partners, agents and employees, and each person controlling such
Subscriber, and their respective counsel against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
failure of a Purchaser or his representatives to distribute Registrable
Securities in accordance with applicable laws (including failure to deliver any
required preliminary prospectus or final prospectus (or the final prospectus as
amended and supplemented to the extent such amendment or supplement is timely
provided to the Purchaser as required herein) as required by applicable law); or
any untrue statement (or alleged untrue statement) of a material fact contained
in any such registration statement, prospectus, offering circular or other
document, or any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and such Purchasers, directors,
officers, partners, persons, underwriters or control persons for any legal or
any other expenses as they are reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to the
Company by such Purchaser for specific use in such registration statement,
prospectus, offering circular or other document; provided, however, that the
obligations of any Purchaser hereunder shall be limited to an amount equal to
the net proceeds to such Purchaser from Registrable Securities sold under such
registration statement, prospectus, offering circular or other document as
contemplated herein; provided, further, that the indemnity agreement contained
in this subsection shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Purchaser, which consent shall not be unreasonably withheld
or delayed.

 

(c) Each party entitled to indemnification under this section (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; and provided further that if counsel to the Indemnified Party
shall reasonably believe that a material conflict of interest is likely to exist
if the same counsel were to represent such Indemnified Party and the
Indemnifying Party then the Indemnified Party may retain one separate counsel at
the expense of the Indemnifying Party; and provided further that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement unless and only to
the extent that such failure to give notice results in material prejudice to the
Indemnifying Party. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

 



10

 

 

 

(d) If the indemnification provided for in this section is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

 

9. Purchaser Indemnification.

 

The Purchaser acknowledges that the Purchaser understands the meaning and legal
consequences of the representations, warranties and agreements contained in this
Agreement, and hereby agrees to indemnify and hold harmless the Company and any
affiliate thereof, and the officers, directors, stockholders, agents and
employees of the foregoing or any professional advisors thereto from and against
any and all loss, damage, liability or expense (including reasonable attorneys'
fees) due to or arising out of a breach of any representation or warranty or
failure to fulfill any obligation of the Purchaser, contained in this Agreement,
or arising out of the sale or distribution by the Purchaser of any Securities in
violation of the Securities Act or any applicable state securities laws.
Notwithstanding any of the representations, warranties, acknowledgments or
agreements made herein by the Purchaser, the Purchaser does not hereby, or in
any other manner, waive any rights granted to him or her under federal or state
securities laws.

 

10. Anti-Dilution.

 

10.1 Definitions. For purposes of this Section 10 the capitalized terms in this
Section 10 shall have the following meanings:

 

(a) “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued or sold by the Company after the Original Issue Date, other than Exempted
Securities;

 

(b) “Convertible Securities” shall mean shares of Common Stock issued or deemed
issued upon the conversion or exercise, as appropriate, of any debt or equity
securities of the Company which are convertible into or exercisable for shares
of Common Stock of the Company

 

(c) “Exempted Securities” shall mean:

 

(i) Convertible Securities issued prior to the Original Issue Date, provided,
however, that the agreements or instruments evidencing the Convertible
Securities have not been amended after the Original Issue Date so as to increase
the number of shares of Common Stock issuable under the Convertible Securities
or to lower the conversion or exercise price, as appropriate, of the Convertible
Securities;

 

 

11

 



 

(ii) shares of Common Stock issued or deemed issued as a dividend or
distribution on the Common Stock;

 

(iii) shares of Common Stock issued or issuable upon the exercise of the
Warrants;

 

(iv) shares of Common Stock issued or issuable by reason of a stock split,
split-up, or other distribution on shares of Common Stock; or

 

(v) shares of Common Stock issued or issuable to employees, consultants,
directors or officers pursuant to an equity incentive plan, employment agreement
or other agreement as compensation for services provided to the Company.

 

(d) “Original Issue Date” shall mean the closing date with respect to the
purchase and sale of the Securities.

 

(e) "Weighted Average Adjusted Purchase Price" shall mean the adjusted Purchase
Price computed in accordance with the following formula:

 

P2  =  P1        x (A + B) (A + C)

 

  Where:  P2 = the Weighted Average Adjusted Purchase Price.     P1 = the
Purchase Price (subject to proportionate adjustment pursuant to forward or
reverse stock splits, stock dividends or other similar proportionately-applied
change).     A = the number of shares of the Common Stock outstanding, on a
fully diluted basis, immediately prior to the Dilutive Issuance (defined below).
    B = the number of shares which the aggregate offering price of the total
number of Additional Shares of Common Stock issued pursuant to the Dilutive
Issuance (assuming receipt by the Company in full of all consideration payable
upon exercise of any rights, options or warrants issued in such Dilutive
Issuance) would purchase at the Purchase Price (as adjusted for forward or
reverse stock splits, stock dividends or other similar proportionately-applied
change).       C = the number of Additional Shares of Common Stock issued
pursuant to the Dilutive Issuance.

 



12

 

 

 

10.2 Adjustment Upon Issuance of Additional Shares of Common Stock. If, at any
time prior to December 31, 2013, the Company issues or sells Additional Shares
of Common Stock at a price per share (or conversion or exercise price, as the
case may be) of less than $0.50 (subject to proportionate adjustment for forward
or reverse stock splits, stock dividends or other similar
proportionately-applied change)(a "Dilutive Issuance"), then, not later than ten
(10) business days following such Dilutive Issuance, the Company shall be
required to issue to the Purchaser, for no additional consideration, an
additional number of shares of Common Stock equal to the difference of (i) an
amount equal to (A) the aggregate Purchase Price paid under this Agreement
divided by (B) the Weighted Average Adjusted Purchase Price, less (ii) the
number of shares of Common Stock issued to the Purchaser hereunder, less (iii)
the number of shares of Common Stock issued to the Purchaser pursuant to this
Section 10.2 as a result of a prior Dilutive Issuance. Such additional shares of
Common Stock shall be issued to the Purchaser whenever a Dilutive Issuance
occurs. A Dilutive Issuance shall not include any issuance of Exempted
Securities. No additional Warrants shall be issued pursuant to this Section 10.2
as a result of any Dilutive Issuance.

 

11. Miscellaneous

 

11.1 Notice. Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, by overnight delivery by reputable courier or delivered by
hand against written receipt therefor, if to the Company addressed to Protea
Biosciences Group, Inc. 955 Hartman Run Road, #210, Morgantown, WV 26507, Attn:
President, or such other address as has been provided to the Purchaser by the
Company in writing, and if to the Purchaser at the Purchaser’s address stated on
the signature page of this Agreement, or such other address as has been provided
to the Company by the Purchaser in writing. Notices shall be deemed to have been
given or delivered on the date of mailing, except notices of change of address,
which shall be deemed to have been given or delivered when received.

 

11.2 Amendment. This Agreement shall not be changed, modified or amended except
by a writing signed by the parties to be charged, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged.

 

11.3 Successors and Assigns; Entire Agreement. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns. Any such transferee or assignee
of the Purchaser will be bound by this Agreement and shall explicitly assume any
obligations of the Subscriber under this Agreement in a writing delivered to the
Company. This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merge and supersede all
prior discussions, agreements and understandings of any and every nature among
them.

 

11.4 Waiver. A waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by the same party.

 

11.5 Further Assurances. The parties shall execute and deliver all such further
documents, agreements and instruments and shall take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.

 

11.6 Counterparts. This Agreement may be executed in two or more counterparts
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument. Executed facsimile or other electronic
signature pages (e.g., portable document format) to this Agreement shall be
considered originals.

 



13

 

 

 

11.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to
principles of conflicts or choice of law.

 

11.8 Expenses. The Purchaser will pay such Purchaser’s own expenses in
connection with the transactions contemplated hereby, whether or not such
transactions are consummated.

 

11.9 Survival. The representations, warranties and covenants of the Purchaser
contained herein shall survive the closing of the purchase and sale of the
Securities and any transfer or disposition of the Securities.

 

11.10 Signature. It is hereby agreed that the execution by the Purchaser of this
Agreement, in the place set forth herein, will constitute the agreement by the
Purchaser to be bound by the terms of the Warrant.

  

 

 

 

[Signature Page Follows]

 

 

 

14

 

In Witness Whereof, the parties have executed this Securities Purchase Agreement
as of the date first written above.

 



  Company:         PROTEA BIOSCIENCES GROUP, INC.               By: /s/ Stephen
Turner     Name:  Stephen Turner     Title:President



 

 



  PURCHASER:           /s/ Josiah Austin   JOSIAH AUSTIN, Managing Member   El
Coronado Holdings, LLC



 

 

 

 

Exhibit A

 

Form of Warrant

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B

 

Notice of Election

 

 

 

To: Protea Biosciences Group, Inc. Date:____________________

 

 

1.The undersigned hereby irrevocably elects to purchase the Shares of Protea
Biosciences Group, Inc. (the “Company”) listed below pursuant to provisions of
that certain Securities Purchase Agreement between the Company and the
undersigned Purchaser dated as of March 20, 2013 (the “SPA”). The undersigned
Purchaser is delivering to the Company, with this Notice of Election, the a bank
check or certified check for the aggregate purchase price of the foregoing
number of Shares, computed in accordance with the SPA.

 

Number of Shares Purchased: __ ____________________

 

Aggregate Purchase Price: $ _______________________

 

2.In exercising the Option, the undersigned hereby confirms and acknowledges
that the Shares are being acquired solely for the account of the undersigned and
not a nominee for any other party, and for investment, and that the undersigned
will not offer, sell or otherwise dispose of any such Shares except under
circumstances that will not result in a violation of the Securities Act of 1993,
as amended, or any applicable state securities laws.

 

3.The undersigned further reaffirms that all representations and warranties made
by him under the SPA remain true as of the date of this Notice of Election and
shall be true at the Subsequent Closing. If, in any respect, such
representations and warranties shall not be true on or prior to such dates, the
Purchaser will give prompt written notice of such fact to the Company.

 

Please issue a certificate representing said Shares in the name of the
undersigned, along with the

corresponding Warrant as designated in the SPA.

 

 



      PURCHASER:       El Coronado Holdings, LLC   Purchaser Name       Josiah
T. Austin, Managing Member   Authorized Representative           Signature      
4673 Christopher Place, Dallas, TX   Address           EIN



 



 

 

 

 Exhibit C

Form of Accredited Investor Questionnaire

 

PROTEA BIOSCIENCES GROUP, INC.

 

ACCREDITED INVESTOR CERTIFICATION

 

Please complete the following certification. If the answer to any question is
“none” or “none applicable,” please so state.

 

Your answers will, at all times, be kept strictly confidential, however, you
hereby agree that Protea Biosciences Group, Inc. may present this questionnaire
to such parties as it deems appropriate in order to assure itself that the
issuance of the securities to you will not result in a violation of the
exemption from registration under U.S. securities laws.

 

In case of insufficient space, please use the reverse side to assure that
complete answers are submitted. If the securities are being purchased jointly,
all joint owners should complete.

 



Name:   El Coronado Holdings, LLC



      Address:   4673 Christopher Place, Dallas, TX



      Social Security Number or Taxpayer Identification Number:   86-0886348



      Telephone Number:   (520) 404-2000



      E-mail Address:   jaustin@elcoronadoranch.net



      State of Residence or Principal Place of Business:   Dallas, TX



      Type of Business:   Investments



  

 

 

 



 

 

 

 

Accredited Investor Qualification Information--Please check or initial all that
apply.1

 



_____ (a) The undersigned is a natural person whose net worth, or joint net
worth with spouse, at the time of purchase, exceeds $1,000,000 (excluding the
value of my primary residence).       _____ (b) The undersigned is a natural
person whose individual gross income (excluding that of my spouse) exceeded
$200,000 in the last two fiscal years, and who reasonably expects individual
gross income exceeding $200,000 in the current fiscal year.       _____ (c) The
undersigned is a natural person whose joint gross income with spouse exceeded
$300,000 in the last two fiscal years, and who reasonably expects joint gross
income with my spouse exceeding $300,000 in the current fiscal year.       _____
(d) The undersigned is a bank, savings and loan association, broker/dealer,
insurance company, investment company, pension plan, or other entity defined in
Rule 501(a)(1) of Regulation D as promulgated under the Securities Act of 1933
by the Securities and Exchange Commission.       _____  (e) The undersigned is a
trust, and the trustee is a bank, savings and loan association, or other
institutional investor as defined in Rule 501(a)(1) of Regulation D as
promulgated under the Securities Act of 1933 by the Securities and Exchange
Commission.       _____  (f) The undersigned is a private business development
company as defined in section 202(a)(22) of the Investment Advisers Act of 1940.
      _____ (g) The undersigned is a trust, and the grantor (i) has the power to
revoke the trust at any time and regain title to the trust assets; and (ii)
meets the requirements of items (a) (b), or (c) above.       _____  (h) The
undersigned is a tax-exempt organization described in Section 501(c) (3) of the
Internal Revenue Code, or a corporation, business trust, or partnership, not
formed for the specific purpose of acquiring the securities with total assets in
excess of $5,000,000.       _____  (i) The undersigned is a trust with total
assets in excess of $5,000,000, not formed for the specific purpose of acquiring
the securities, whose purchase is directed by a person who has such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of an investment in the securities.       ____
  (j) The undersigned is an entity in which all of the equity owners meet the
requirements of items (a) through (i) above.

 

 

 

1If the securities are being purchased jointly, each joint owner should initial
where applicable.

 

 

 



 

 

SIGNATURE PAGE FOR

INDIVIDUALS AND TRUSTS

 

IN WITNESS WHEREOF, I hereby represent that all of the above representations are
true and correct to the best of my knowledge.

 

The securities will be owned, and should be shown on the records of Protea
Biosciences Group, Inc., as follows (please check box):

 

¨A single person

 

¨Husband and wife, as community property

 

¨Joint tenants with right of survivorship (both parties must sign)

 

¨Tenants-in-Common (all parties must sign)

 

¨Trust (trustee must sign as trustee and indicate name of trust and date of
trust document; trustee must also provide a copy of trust document)

 

¨Other (explain, signature as required)

 

Executed this _____ day of ___________, 2013

 

 



      (Signature)            (Please Print Name of Individual or Trust and  
 Date of Trust if Applicable)            (Signature)            (Please Print
Name of Individual or Trust and   Date of Trust if Applicable)



 



 

 

 

 

SIGNATURE PAGE FOR

CORPORATIONS AND PARTNERSHIPS

 

 

IN WITNESS WHEREOF, I hereby represent that all of the above representations are
true and correct to the best of my knowledge.

 

¨Corporation (signature of authorized officer(s) required; please provide
certified resolution authorizing investment)

 

¨Partnership (signature of all general partners required by partnership
agreement; partnerships must provide copy of partnership agreement)

 

¨Limited Liability Company (signature of managing member required)



 

Executed this __ day of ________________, 2013

 

 

 



       (Please Print Name of Entity)         By:              (Name)          
 (Title)



 

 

 



 





